Citation Nr: 1815471	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California
 
 
THE ISSUES
 
1. Entitlement to an increased rating for lumbar degenerative disc disease, currently evaluated as 20 percent disabling.
 
2. Entitlement to an increased rating for thoracic degenerative disc disease currently evaluated as 20 percent disabling.
 
3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities
 
 
REPRESENTATION
 
Appellant represented by:  Alexandra M. Jackson, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran

ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1981 to February 1987 and from July 1989 to June 1998. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2011 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified in October 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
The issue of entitlement to service connection for a right shoulder disorder, secondary to spinal degenerative disc disease was raised in an August 2016 employability evaluation.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.
 
The issues of entitlement to increased ratings for lumbar and thoracic degenerative disc disease, each separately evaluated as 20 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDING OF FACT
 
The Veteran's service connected disabilities preclude him from securing or following substantially gainful employment.
 
CONCLUSION OF LAW
 
The criteria for assignment of a total disability rating based on individual unemployability have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.15, 4.16 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran asserts that the combined effects of his service-connected disabilities prevent him from securing or following substantially gainful employment.
 
A total disability rating based on individual unemployability is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities. If there is only one such disability, it must be rated as at least 60 percent disabling. If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent. 38 C.F.R. §§ 4.15, 4.16(a). 
 
Disabilities from a common etiology are considered one disability when determining if minimum rating requirements are met. 38 C.F.R. § 4.16 (a).
 
For a total disability rating based on individual unemployability, the critical question is whether the veteran's service-connected disabilities alone are sufficient to cause unemployability, absent consideration of any nonservice-connected condition. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).
 
The Veteran is service connected for left lower extremity radiculopathy, rated 40 percent disabling, lumbar degenerative disc disease rated 20 percent disabling, thoracic degenerative disc disease rated 20 percent disabling, and residuals of a left ring finger fracture rated noncompensable.  The combined rating for these disorders a 60 percent. 

In a December 2014 decision, the Veteran was found to be eligible for Social Security disability benefits. Those benefits were granted based on the Veteran's lumbar and thoracic spine disabilities, and lower extremity radiculopathy, as well as his gastroesophageal reflux disease, and cardiac and mental health impairments. While the appellant is service connected for a thoracolumbar disorder and radiculopathy, he is not service connected for gastrointestinal, heart or mental health disorders.  Still, the favorable decision of the Social Security Administration relied primarily on findings related to the Veteran's spine and radicular symptoms.
 
On a June 2016 application for increased compensation based on unemployability, the Veteran indicated that he last worked in March 2002. He reported past work as a carpenter, maintenance man, and in "rentals [and] repair." The Veteran reported that he obtained an A.S. degree in water treatment in December 2009.  
 
An August 2016 opinion of M., a private certified vocational rehabilitation counselor is of record. M. opined that the Veteran was unemployable, observing that his lumbar and thoracic spine and radicular disabilities were productive of significant pain and functional limitation. M. stated that the Veteran's previous work required physical activity which would be precluded by his service-connected disabilities. M. further noted that the Veteran had not been active in the labor force for 14 years, and had no skills which would readily transfer to light work.
 
In September 2016 a VA examiner noted that the Veteran's service-connected disabilities were productive of pain and limitation of motion, with impairment of climbing, stooping, kneeling and crouching as well as decreased standing and ambulation secondary to pain. The examiner opined that the Veteran's lumbar and thoracic spine disabilities and left lower extremity radiculopathy would not prohibit sedentary, light or moderately physical occupations. The examiner did not address whether the Veteran had the skills or qualifications necessary to pursue such occupations. 
 
The Veteran contends that his service connected disabilities share a common etiology, and should therefore be considered a single disability for purposes of entitlement to a total disability rating based on individual unemployability. The service treatment records detail an extensive history of back complaints and treatment. Although the disabilities appear to have varied etiologies, the record supports that the lumbar and thoracic spine disorders, as well as the left lower extremity radiculopathy are in part etiologically related to a lifting accident in April 1997. Resolving reasonable doubt in the favor of the Veteran, the Board finds that these disabilities share a common etiology and may be considered one disability for the purpose of meeting the schedular criteria for a total disability evaluation. As such, the schedular criteria for eligibility are met. See 38 C.F.R. § 4.16(a).
 
Based on the foregoing evidence, the Board further finds that the Veteran's service connected disabilities preclude him from securing or following substantially gainful employment. Pertinently, the August 2016 vocational opinion and the December 2014 decision of the Social Security Administration support that the Veteran's service-connected disabilities prevent him from maintaining gainful employment. While the September 2016 VA examiner opined that the service-connected disabilities would not prevent sedentary, light or moderate labor, the examiner did not address whether the Veteran possessed the occupational experience or educational qualifications necessary to pursue such employment. The August 2016 vocational opinion speaks to that issue and indicates that the Veteran does not possess the skills and training necessary to engage in sustainable employment.
 
Thus the Board finds that the evidence is at least in equipoise as to whether the Veteran's service connected disabilities preclude him from securing or following substantially gainful employment. As such, entitlement to a total disability evaluation based on individual unemployability is granted.   See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").
 
 
ORDER
 
Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is granted. 
 
 
REMAND
 
A December 2014 letter from the Social Security Administration indicated that the Veteran had been awarded Social Security disability benefits. There is no indication that the medical records used in awarding those benefits were obtained. As they are potentially relevant to the appeal issues they must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Board further notes that the appellant's lumbar disorder was most recently examined in 2016.  Given the appellant's testimony further development to include a current examination is in order.  
 
Accordingly, the case is REMANDED for the following action:
 
1. The RO is directed to request records from the Social Security Administration pertaining to any award of disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these Federal records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2. Obtain all outstanding, pertinent VA treatment records, including records from the Loma Linda VA Medical Center, and Murrieta Community-Based Outpatient Clinic dating since June 2016 related to treatment of the lumbar and thoracic spine. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3.  Thereafter schedule the Veteran for a VA orthopedic examination to address the nature and severity of his thoracic and lumbar disorders.  Provide the examiner with access to the Veteran's VBMS and VIrtual VA records.  The examiner must review the records and indicate in the report that they were reviewed.  All indicated tests must be performed.
 
The examiner must test the Veteran's active motion, passive motion, weight-bearing, and non-weight-bearing for the thoracolumbar spine.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so. 
 
The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. This includes addressing whether the assignment of separate ratings for lumbar and thoracic disorders is consistent with the provisions of 38 C.F.R. § 4.14 (2017).  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


